       Case 1:21-cv-01995-PGG-BCM Document 8 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    4/9/2021
RAMON JAQUEZ,

               Plaintiff,                           21-CV-1995 (PGG) (BCM)

       -against-                                    ORDER

ABBYSON.COM, LLC,

               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       It appears to the Court that no action has taken place in this case since March 10, 2021,

when plaintiff effected service of the summons and complaint on defendant. (Dkt. No. 7.)

Assuming effective service, defendant's deadline to answer or otherwise respond to the

complaint was March 31, 2021. Fed. R. Civ. P. 12(a)(1)(A)(i).

       It is hereby ORDERED that, no later than April 16, 2021, plaintiff shall file a status letter

updating the Court on the present status of the case, including whether the parties have stipulated

to an extension of time for defendant to respond to the complaint (in which case the stipulation

should be filed) and whether, if no extension has been agreed to, plaintiff intends to move for a

default judgment.

       Plaintiff is directed to serve a copy of this Order on defendant at its last known address,

by U.S. Mail, and to file proof of such service.

Dated: New York, New York
       April 9, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
